DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-39 and 42-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0056853 A1.
The abstract and also paragraph number 9 in this US 2017/0056853 A1 speak of a composition that may be a combination of powdered activated carbon together w/ 30 weight percent diammonium phosphate which is useful for abating the emissions of at least mercury our of a coal combustion exhaust gas that may also be contaminated w/ impurities such as sulfur trioxide, nitrogen oxides, etc. (please also note paragraph numbers 5 and 26), in a manner that seems to meet the limitations described in at least the Applicants’ claims 34, 35, 37, and 42-46.  Paragraph number 14 in this US 

Allowable Subject Matter
The Applicants’ dependent claims 40 and 41 have been allowed over this US 2017/0056853 A1 because these claims also require the presence of a halogen impregnant in conjunction w/ the activated carbon that is also associated w/ the ammonium phosphate, and at least this particular feature is not taught or suggested in this US 2017/0056853 A1.  The powdered activated carbon that is associated w/ the diammonium phosphate mentioned in paragraph number 9 in this US 2017/0056853 A1 does not contain any halogen (contrary to the limitations described in at least the Applicants’ dependent claims 40 and 41).  The only activated carbon that also contains halogens mentioned in paragraph number 9 in this US 2017/0056853 A1 is not associated w/ ammonium phosphate (contrary to the limitations described in at least the Applicants’ independent claim 34).  Additionally, paragraph number 9 in this US 2017/0056853 A1 also mentions that the halogen agent (i. e. the potassium chloride and also the sodium bromide) may be present in that composition in amounts that may be 10 or 20 weight percent, respectively (which is outside of the 3.5 to 7 weight percent range of halogen mentioned in the Applicants’ dependent claim 41).  Again, please note that the compositions that these halogen agents are associated w/ do not contain any ammonium phosphate, contrary to the limitations set forth in the Applicants’ independent claim 34.  Hence, the Applicants’ dependent claims 40 and 41 are allowed over the teachings provided in this US 2017/0056853 A1.

References Made of Record
The following additional references from the examiner’s search are also made of record:
US 2017/0100692 A1; U. S. Pat. 10,130,930 B2; U. S. Pat. 3,960,687 and also U. S. Pat. 2,170,601.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736